DETAILED ACTION
Summary
	This is a final Office action in reply to the arguments filed 12 September 2022 for the application filed 08 June 2022. Claims 1-20 are pending (Claims 10-19 were withdrawn without traverse in the reply filed 03 May 2022).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/IB2018/060039, filed 13 December 2018; PRO 62/760,501, filed 13 November 2018; PRO 62/598,013, filed 13 December 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REDA et al. (WO 03/018645 A1) with evidentiary support from LEIBOWITZ et al. (Anal. Chem. 71, 1999, pg. 5076-5083).
	Regarding Claim 1, REDA discloses films containing functionalized nanoparticles (pg. 1, lines 5-9; pg. 9, lines 33-35). Functionalized nanoparticles are deposited on “an appropriate surface” (pg. 7, lines 26-36); such surfaces include hydrophilic surfaces, such as plastics (i.e., a functionalized polymeric membrane; provided on or near a surface and/or pores of a polymer material; pg. 7, lines 33-36). The nanoparticles are functionalized by reactions with thiols (pg. 8, lines 8-11; pg. 13, lines 8-11), e.g., gold nanoparticles are functionalized with butanedithiol (pg. 14, lines 10-22) or ethanedithiol (i.e., one or more dithiol compounds that extend from a nanoparticle; wherein at least one thiol of the dithiol compound binds to the nanoparticle; pg. 14, lines 24-36). 
REDA further discloses that the nanoparticles are functionalized such that disulfide bridges can be linked afterward to further functionalize the particles (pg. 14, lines 19-22), i.e., the disclosure of a further disulfide bridge and the use of dithiols indicates a free thiol; indeed, REDA even discloses a balance between gold-bound thiolates and free thiols (i.e., at least one thiol of the dithiol compound is a free thiol; pg. 8, lines 8-11). Indeed, as evidenced by LEIBOWITZ, in the formation of nanoparticle films, such gold-bound thiolates reacted with free thiols yields a structure wherein at least one thiol of the dithiol compound binds to the nanoparticle and one thiol of the dithiol compound remains a free thiol (Scheme 1, pg. 5077; pg. 5077, par. 1-2):

    PNG
    media_image1.png
    200
    388
    media_image1.png
    Greyscale

As further described by LEIBOWITZ, the dithiol compounds exchange with Au-bound thiolates (-SR) in the cross-linking reaction:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Thus, the claimed limitation “wherein at least one thiol of the dithiol compound binds to the nanoparticle and at least one thiol of the dithiol compound is a free thiol” is inherently disclosed by REDA given the evidence of LEIBOWITZ.
	Regarding Claim 2, REDA discloses the functionalized polymeric membrane of Claim 1. REDA further discloses the gold nanoparticles are functionalized with butanedithiol (pg. 14, lines 10-22) or ethanedithiol (pg. 14, lines 24-36) and other alkyl dithiols and dithiols in general (i.e., wherein the dithiol compounds include one or more of 1,2-ethanedithiol, butanedithiol…; pg. 14, lines 18-22).
	Regarding Claim 3, REDA discloses the functionalized polymeric membrane of Claim 1. REDA further discloses nanoparticles (i.e., wherein the nanoparticle is a plurality of nanoparticles; see examples).
	Regarding Claim 4, REDA discloses the functionalized polymeric membrane of Claim 1. REDA further discloses gold or silver nanoparticles (i.e., wherein the nanoparticle is one or more of a gold nanoparticle, a silver nanoparticle, and a copper nanoparticle; pg. 13, lines 8-11).
	Regarding Claims 8 and 9, REDA discloses the functionalized polymeric membrane of Claim 1. The instant limitations of “wherein the free thiol of the dithiol compound selectively binds to an antibody” (Claim 8) and “wherein the free thiol of the dithiol compound specifically binds to a thiol of a heavy chain in the Fc region of the antibody” are directed toward uses of the claimed membrane and material or articles worked upon by the claimed membrane (i.e., an antibody). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over REDA et al. (WO 03/018645 A1) in view of YU et al. (Angew. Chem. Int. Ed., 2014, 53, 10072-10076).
	Regarding Claims 5-7, REDA discloses the functionalized polymeric membrane of Claim 1. REDA is deficient in disclosing the polymer material includes a porous support layer and an isoporous layer (Claim 5), the polymer material includes a block copolymer (Claim 6), or the polymer material includes one or more of a various polymers listed in Claim 7.
	However, REDA discloses that the functionalized nanoparticles deposited on films can be used for sensing the presence of particular compounds, e.g., as chemical sensors (pg. 9, lines 33-35). Indeed, YU discloses one such application of gold nanoparticles on porous self-assembled block copolymer asymmetric membranes (abstract). The disclosed membrane comprises a (polystyrene-b-poly(4-vinylpyridine) (PS-b-P4VP) amphiphilic block copolymer (i.e., wherein the polymer material includes a block copolymer; wherein the polymer material includes one or more of polystyrene, poly-4-vinylpyridine…) having a top thin layer with highly ordered uniform pore size and a dense non-ordered sponge-like layer underneath (i.e., wherein the polymer material includes a porous support layer and an isoporous layer; pg. 10072, col. 2, par. 1). All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A). Therefore, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to provide a porous support layer and an isoporous layer, a block copolymer polymer material, and one or more of the various polymers claimed in Claim 7 as disclosed by YU as the polymer material of the functionalized polymeric membrane taught by REDA.
	Regarding Claim 20, REDA discloses films containing functionalized nanoparticles (pg. 1, lines 5-9; pg. 9, lines 33-35). Functionalized nanoparticles are deposited on “an appropriate surface” (pg. 7, lines 26-36); such surfaces include hydrophilic surfaces, such as plastics (i.e., a functionalized polymeric membrane; provided on a surface of a… membrane; pg. 7, lines 33-36). The nanoparticles are functionalized by reactions with thiols (pg. 8, lines 8-11; pg. 13, lines 8-11), e.g., gold nanoparticles are functionalized with butanedithiol (pg. 14, lines 10-22) or ethanedithiol (i.e., one or more dithiol compounds that extend from a nanoparticle; wherein at least one thiol of the dithiol compound binds to the nanoparticle; pg. 14, lines 24-36). REDA further discloses that the nanoparticles are functionalized such that disulfide bridges can be linked afterward to further functionalize the particles (pg. 14, lines 19-22), i.e., the disclosure of a further disulfide bridge and the use of dithiols indicates a free thiol; indeed, REDA even discloses a balance between gold-bound thiolates and free thiols (i.e., at least one thiol of the dithiol compound is a free thiol; pg. 8, lines 8-11).
	REDA is deficient in disclosing a block copolymer membrane.
	However, REDA discloses that the functionalized nanoparticles deposited on films can be used for sensing the presence of particular compounds, e.g., as chemical sensors (pg. 9, lines 33-35). Indeed, YU discloses one such application of gold nanoparticles on porous self-assembled block copolymer asymmetric membranes (abstract). The disclosed membrane comprises a (polystyrene-b-poly(4-vinylpyridine) (PS-b-P4VP) amphiphilic block copolymer (i.e., a block copolymer membrane) having a top thin layer with highly ordered uniform pore size and a dense non-ordered sponge-like layer underneath (pg. 10072, col. 2, par. 1). All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A). Therefore, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to provide a block copolymer membrane as disclosed by YU as the polymer material of the functionalized polymeric membrane taught by REDA.

Response to Arguments
	Applicant’s amendments and arguments filed 12 September 2022 have been fully considered.
	Regarding the 35 USC 112(b) rejection of Claim 9, Applicant’s amendments are sufficient to overcome the rejection; the rejection has been withdrawn.
	Regarding the Claim Objections over Claim 2, Applicant’s amendments are sufficient to overcome the objections; the objections have been withdrawn.
	Regarding the 35 USC 102(a)(1) rejection of Claim 1 as being anticipated by REDA, Applicant argues that REDA fails to teach/suggest all elements of Claim 1, specifically the limitation “at least one thiol of the dithiol compound binds to the nanoparticle and at least one thiol of the dithiol compound is a free thiol”. Applicant argues that the only free thiol REDA references are an “exchange reaction between thiolates bound to gold and free thiols in a solution” (pg. 7, top); as such, REDA does not disclose all elements of Claim 1.
	The Examiner respectfully disagrees.
	The disclosure by REDA of an “exchange reaction between thiolates bound to gold and free thiols in a solution” inherently discloses the claimed limitation in question. As evidenced by LEIBOWITZ, such a reaction produces a nanoparticle having at least one thiol of a dithiol bound to the nanoparticle and at least one thiol of the dithiol being a free thiol.
	All other arguments have been indirectly addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777